DETAILED ACTION

 Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
  	Claims 50-73 are pending in the application, with claims 50-62 under consideration and claims 63-73 withdrawn. 	The rejections of claims 50-62 under 35 U.S.C. 112 (pre-AIA ), first and second paragraphs, are withdrawn in view of the amendments to the claims.
  
Response to Arguments
 	Applicants’ 3/3/22 claim amendments and arguments have been fully considered, but are not found persuasive, and/or where the claim amendments necessitated new grounds of rejection, as presented below.

 	As to claim 50, Applicants assert on page 7 that Schwardt teaches that Schardt’s flange/gromet 144 is designed to move through cannula 120, but that Schwardt does not specifically teach the new limitation, necessitating any new grounds of rejection, that cannula 120 has the function, as configured, to engage the proximal end of the sleeve to stop over-insertion of the manifold into the sleeve.  	This is not persuasive, as Applicants are arguing that an apparatus claim can distinguish the prior art if the prior art does not teach the claimed function of the apparatus.  This is incorrect because, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  MPEP 2114 (I). 	In particular, Schwartz teaches that the flange/grommet 144 is capable of this function, where Schwartz teaches that the manifold 124 comprises (the new limitation, necessitating any new grounds of rejection), that:  	a first flange (144) (seal or grommet 144 around proximal end of manifold 134 Fig.3 [0042],ll.2-6) coupled to the proximal end of the manifold 134 Fig.3; and 		 configured to engage the proximal end of the sleeve 120 Fig.3 to stop over insertion of the manifold 134 into the sleeve 120 (where grommet 144, as extending outward from the surface of the manifold 134, is capable of stopping over insertion of manifold 134, e.g., if not held exactly parallel to the sleeve 120, according to broadest reasonable interpretation Fig.3 [0042],ll.2-6; and/or wherein an interior of the sleeve 120 further comprises a blocking member (as inside surface of end cap 152 Fig.3) configured to engage the second flange 150 and prevent over-insertion of the manifold 134 into the sleeve 120 Fig.3 (as capable of blocking further insertion Fig.3, as claimed below in claim 57, and where claim 50 does not specify the position of the relative arrangement of elements that constitutes over insertion, such that Schwartz’s teachings teach or suggest the broadest reasonable interpretation of this limitation).
  	Thus, Schwartz discloses this limitation, according to broadest reasonable interpretation of claim 50 and according to MPEP 2114(I).

	Applicants argue the same limitations for the remaining claims as presented above.

Claim Rejections - 35 USC § 102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 	(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
 Claims 50- 57 are rejected under 35 U.S.C. 102(b) as being anticipated by Schwardt (US 2007/0060935 A1).
	As to independent claim 50, Schwardt teaches an apparatus for applying reduced pressure  ([0065],ll.9-12 Fig.1; via suction source [0005],ll.14) to a subcutaneous tissue site [0064],ll.7 Fig.2-6 [0065],ll.9-12, Abstract) (where percutaneous includes subcutaneous as under the skin, see, e.g., Stedman’s Medical Dictionary, Houghton Mifflin Co. 2002),  	[the apparatus] comprising: 

    PNG
    media_image1.png
    186
    634
    media_image1.png
    Greyscale
 	(a) a sleeve (120) (cannula) having:		a proximal end (opposite distal end; not shown in Fig.3) [0040],ll.4); and  		a distal end (adjacent to cap 150) (of distal portion (124) of cannula (120) Fig.3 [0040],ll.9-10) configured to be inserted at a subcutaneous tissue site [0030],ll.2-3,  		the sleeve 120 having an opening (window) (148) Fig.3,6 [0048],ll.7 configured to be in fluid communication with the subcutaneous tissue site (e.g., soft tissue, bone, collagen, and the like [0031],ll.7-8); 	(b) a manifold 134 (as distal portion 134 of elongate body (130) Fig.3 [0041],ll.1-6); having: 		a proximal end Fig.3 (proximal end opposite distal end distal end 152 Fig.3 [0041],ll.1-2) 		a distal end Fig.3 (as distal end of distal portion 134 Fig.3 [0041],ll.8);   		a passageway (136) extending between the proximal end and the distal end (Fig.3 [0041],ll.1-6); and   		aperture (146) (opening 146 [0041],ll.7 Fig 3) proximate to the distal end (of 152 Fig.3); 		the distal end (of 134) of the manifold 134 configured to be inserted into the proximal end of the sleeve 120 ([0042],ll.7-8); and 		a first flange (144) (seal or grommet 144 around proximal end of manifold 134 Fig.3 [0042],ll.2-6) coupled to the proximal end of the manifold 134 Fig.3; and configured to engage the proximal end of the sleeve 120 Fig.3 to stop over insertion of the manifold 134 into the sleeve 120 (where grommet 144, as extending outward from the surface of the manifold 134, is capable of stopping over insertion of manifold 134, e.g., if not held exactly parallel to the sleeve 120, according to broadest reasonable interpretation Fig.3 [0042],ll.2-6; and/or wherein an interior of the sleeve 120 further comprises a blocking member (as inside surface of end cap 152 Fig.3) configured to engage the second flange 150 and prevent over-insertion of the manifold 134 into the sleeve 120 Fig.3 (as capable of blocking further insertion Fig.3, as claimed below in claim 57).

  	As to claim 51, Schwardt teaches wherein the opening 148 extends substantially between the proximal end of the sleeve 120 Fig.3 and the distal end (at end cap 150) of the sleeve Fig.3.

	As to claim 52, Schwardt teaches wherein the opening 148 is located in a wall of the sleeve 120 Fig.3.
	As to claim 53, Schwardt teaches that the apparatus further comprises an end cap 150 coupled to the distal end 150 of the sleeve Fig.3 (end cap 150 [0040],ll.9-10).

	As to claim 54, Schwardt teaches wherein the opening 148 is at least partially located in the end cap 150 (where opening/window can be located at distal end Fig.3 [0040],ll.7-8).

	As to claim 55, Schwardt teaches wherein the flange 144 is a first flange and the apparatus further comprises a second flange 152 (end cap 152) disposed between the first flange 144 and the distal end (at end cap 150) of the sleeve (120) Fig.3 (where end cap 150 of manifold 134 necessarily extends beyond end of cylinder wall opening of manifold 134, necessarily creating a flange structure, according to broadest reasonable interpretation).

	As to claim 56, Schwardt teaches wherein the second flange 144 is wider than the opening 148 Fig.3 (where opening 148 narrower than width of the sleeve 120 and manifold 134 Fig.3).

	As to claim 57, Schwardt teaches wherein an interior of the sleeve 120 further comprises a blocking member (inside surface of end cap 152 Fig.3) configured to engage the second flange 150 and prevent further insertion of the manifold 134 into the sleeve 120 Fig.3 (as blocking further insertion Fig.3).

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim 59 is rejected under 35 U.S.C. 103(a) as being unpatentable over Schwardt. 	As to claim 59, Schwardt teaches wherein the proximal end of the manifold 230 (as alternative embodiment of Fig.6-7, with sleeve/cannula 220 [0044],ll.3-5) includes a visual depth indicia 246 (as openings 246, equally spaced along manifold body 230, which would necessarily provide visual depth indicia, according to broadest reasonable interpretation, [0044],ll.11-16). 	Schwardt also teaches that the disclosure is not limited to specific, disclosed embodiments, but are provided as non-limiting examples and that the scope of the disclosure is not limited to any embodiment [0068],ll.1-3,12-13).  	Schwardt does not teach all of the elements in the same embodiment. 	However, it would have been obvious to one of ordinary skill before the invention thereof to modify the manifold 230 of Fig.3 to include the visual depth indicator 246 of Fig.6-7, and one of skill would have been motivated to do so, in order to provide the advantage of providing a visual indicator of how far the manifold is inserted into the sleeve, in order to control the amount, degree, or location of the tissue removal through the openings 148 of the sleeve 120.



	Claims 58 and 60-62 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schwardt in view of Kampa (US 2007/0005051 A1).
	Schwardt does not teach that: 		(as per claim 58) wherein the manifold further comprises a surface feature located on a proximal portion of the manifold, the surface feature being configured to prevent further insertion of the manifold into the sleeve; and 		(as per claims 60-62) wherein the manifold has a longitudinal length and a width configured to vary along the longitudinal length such that a space between the manifold and the sleeve:  		is configured to: (as per claim 60) increase or (as per claim 61) decrease as the manifold is inserted; 		(as per claim 62) is not a constant as the manifold is inserted.
	However, Kampa teaches an apparatus for applying reduced pressure to a tissue site [0053],ll.2-3; for removing tissue by supplying reduced pressure to a tissue site via the inserted apparatus [0053],ll.2-3; and thus providing the same elements, function, and purpose as Schwardt; 


    PNG
    media_image2.png
    441
    542
    media_image2.png
    Greyscale
 	the apparatus comprising:  	(a) a sleeve 122 Fig.7 [0057],ll.3-5 with distal end/tip 118 and opposite proximal end [0057],ll.5, and openings 138 for tissue site Fig.7 [0057],ll.17; and fluid lumen 142 for manifold 146 Fig.7 [0057],ll.9-10; and  	(b) a manifold 146 (146 comprising: plug/flange 152, spring 154 Fig.7 [0058]);  	wherein:
		(as per claim 58) wherein the manifold 146 further comprises a surface feature (proximal end of spring 154) located on a proximal portion of the manifold 146 Fig.7, the surface feature being configured to prevent further insertion of the manifold 146 into the sleeve 122 Fig.8 (where spring 154 attached to distal end with plug/flange 152 pulls manifold 146 in proximal direction, such that manifold is necessarily prevents further insertion of manifold 154 according to broadest reasonable interpretation Fig.7 [0058],ll.4-7); and 		(as per claims 60-62) wherein the manifold 246 has a longitudinal length Fig.7 and a width Fig.7 configured to vary along the longitudinal length such that a space Fig.7 between the manifold 246 and the sleeve 122:  		is configured to: (as per claim 60) increase or (as per claim 61) decrease as the manifold 146 is inserted (where portions of spring 154 and/or plug 152 have a width that increases and/or decreases as manifold 146 inserted into sleeve 122 Fig.7, according to broadest reasonable interpretation [0057]-[0058]); 		(as per claim 62) is not a constant as the manifold 146 is inserted (where portions of spring 154 and/or plug 152 vary in width increases and/or decreases as manifold 146 inserted into sleeve 122 Fig.7, according to broadest reasonable interpretation [0057]-[0058]). 	It would have been obvious to one of ordinary skill in the art to modify the manifold of Schwardt to include the surface feature and varying width of Kampa, and one of skill would have been motivated to do so, in order to better and more efficiently control the position of the manifold to move and remove a substances from the tissue site.
 
Conclusion
 	Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).   Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art, including, e.g.: Faulkner (US 5749826) (Fig.5; Col.3); and Chin (US 5569165) (Col.12,16).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K TOWNSEND whose telephone number is (571)270-3689.  The examiner can normally be reached M-F, 11 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Guy K Townsend/Primary Examiner, Art Unit 3781